Citation Nr: 0608652	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served in the U.S. Army Reserve, and she had 
active duty for training from October 5 to October 22, 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In August 2001, the present appeal was denied by the Board; 
however, the U. S. Court of Appeals for Veterans Claims 
(Court) vacated that decision and remanded the case to the 
Board so that it could comply with the Veterans Claims 
Assistance Act (VCAA) of 2000.  In July 2003, the Board 
remanded this appeal for further development in accordance 
with the Court's Order.  In August 2004, the Board again 
denied the appeal.  In November 2005, the Court granted a 
joint motion of the parties, vacated the Board's decision, 
and remanded the matter for action consistent with the joint 
motion.


FINDINGS OF FACT

1.  The appellant experienced an acute and transitory episode 
of left ankle edema in October 1979 which resolved completely 
without residual disability.  

2.  Any current disability of the appellant's left ankle is 
unrelated to service.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002);  
38 C.F.R. §§ 3.1(d), 3.6, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a left ankle 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the appellant's claim.  They 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the appellant's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the appellant 
should provide any pertinent evidence in her possession, was 
provided in an August 2003 letter from the RO to the 
appellant.  Even though that letter requested a response 
within 30 days, it also expressly notified the appellant that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

While the August 2003 letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, despite the inadequate notice provided to 
the appellant on these latter two elements, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since service 
connection is being denied, no disability rating or effective 
date will be assigned in this case, so there can be no 
possibility of any prejudice to the appellant in not 
notifying her of the evidence pertinent to those elements.  

The Board also notes that the appellant has been afforded a 
VA examination, and her service medical records and pertinent 
VA medical records have been obtained.  Neither the appellant 
nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the claim in April 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

The Court's November 2005 remand appears to have been 
predicated exclusively on the basis of the Board's failure to 
discuss whether the appellant's claim was prejudiced by the 
Board's deciding the case on the basis of absence of a 
current disability.  The Joint Motion and the Court Order 
resulting therefrom identified no other defects in the 
Board's August 2004 decision, in particular with respect to 
VA's duty to assist the appellant in the development of her 
claim.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  See Bernard, supra.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 (2005). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board understands that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  The Board further observes, however, that 
the Joint Motion did not find fault with the Board's 
treatment of the merits of the appellant's claim.  Rather, 
the Joint Motion found fault in the Board's discussion of 
whether its adjudication of the issue was prejudicial to the 
appellant.  As will be discussed in detail below, that has 
now been rectified.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5 Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decision by the 
parties to the Joint Motion, this would have been brought to 
the Court's, and the Board's, attention.  No such problems 
were identified.  

In the present case, the evidence establishes that the 
appellant served on active duty for training for a total of 
17 days in October 1979.  She was treated for complaints of 
painful, swollen ankles on October 9, 1979, and was placed on 
limited duty pending further medical evaluation.  Treatment 
records show notation of bilateral Achilles tendonitis and 
bursitis.  X-ray studies of both ankles taken at the time 
were interpreted as within normal limits except for soft 
tissue swelling.  An Entrance Physical Standards Board 
determined that the appellant was incapable of active 
military training because of chronic edema and pain in both 
ankles; and she was recommended for discharge from the 
military as unfit, which was accomplished on October 22, 
1979.  

There is no post-service evidence of complaint or treatment 
for any ankle disability until after the appellant fell and 
fractured her right ankle in 1988.  She currently has a 
diagnosis of traumatic arthritis of the right ankle and other 
postoperative residuals of this postservice injury.  However, 
the appellant has never specifically identified any 
particular current left ankle disability.  She has 
consistently used terms such as "edema" and "ankle 
condition" in her communications with VA.  Moreover, the 
most recent VA medical examination of the appellant in March 
2004 did not disclose the presence of any current left ankle 
disability.  In fact, all reported findings pertaining to the 
left ankle on the March 2004 VA examination are normal.  A 
private medical opinion dating from May 2003 refers to both 
ankles, but makes specific findings and diagnoses only with 
respect to the right ankle.  Medical evidence submitted by 
the appellant in October 2004, after the Board's August 2004 
decision pertains only to the right ankle.

With respect to the notations of Achilles tendonitis and 
bursitis in service, the Board simply notes that these are 
not currently supported diagnoses based on the post-service 
medical records.  Similarly, although chronic edema was noted 
in service, as set forth above, this is not determinative of 
the question of whether a chronic disorder was present in 
service.  In fact, a chronic disorder resulting in edema was 
not identified during the appellant's brief period of active 
duty for training.  Moreover, there is no post-service 
medical evidence of this left ankle symptom and it was not 
present when the appellant was examined by VA in March 2004.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Evidence of an injury or disease in 
service is not sufficient to grant service connection in the 
absence of a current disability. 

In view of the absence of any post-service medical evidence 
of a left ankle disability and the normal findings on the 
March 2004 VA examination, the Board concludes that the 
preponderance of the evidence establishes that the appellant 
has no current disability of the left ankle.

In addition, the Board notes that there is no medical opinion 
of record that purports to relate a current left ankle 
disability to the appellant's military service.  While a May 
2003 opinion by C.N.B. refers to in-service evidence that 
might pertain to either ankle, it does so in a discussion 
that is clearly focussed on the right ankle.  To the extent 
that C.N.B.'s discussion was intended to address both ankles, 
his failure to clearly so state renders the opinion 
inconclusive.  A diagnosis or opinion by a health care 
professional that is not conclusive, is not afforded 
significant probative weight.

Thus, while the Board concedes that there was an injury of 
the left ankle in service, the two remaining elements 
necessary for service connection are not met.  Significantly, 
although the appellant and her attorney are well aware that 
the RO previously denied this claim because of the absence of 
medical-nexus evidence and the Board previously denied the 
claim because of the absence of medical evidence of a current 
disability, neither has submitted or identified medical 
evidence to satisfy either of these requirements for service 
connection.  The Board must assume that they have failed to 
do so because they are unable to do so.  The preponderance of 
the evidence currently before the Board is clearly against 
the claim.

With respect to the Joint Motion of the parties, the Board 
notes that the RO, in its July 1999 decision and subsequent 
adjudications of this issue, found that the appellant did 
have a current disability.  In the November 2005 Joint 
Motion, it is stipulated by the parties to this appeal 
(citing Bernard, supra) that a discussion is in order on the 
part of the Board as to whether the appellant was prejudiced 
by the Board's conclusion that there is no current disability 
in light of the RO's opposite conclusion on that question.  

As set out above, the Court held in Bernard that when the 
Board addresses in its decision a question that was not 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard dealt with a case where the RO 
had determined that new and material evidence had not been 
received to reopen a claim, and thus it did not proceed to 
reopen the claim and address it on the merits.  The Board in 
Bernard found that new and material evidence had been 
received and proceeded to address the claim on the merits, 
thus clearly adjudicating a question that had not been 
addressed by the RO.

In this case, the Board has not adjudicated or addressed any 
question that has not already been addressed by the RO, but 
simply reached different conclusions with respect to the 
pertinent questions.  Service connection by definition 
requires that an adjudicator decide three questions, (1) 
whether there is a current disability, (2) whether there is a 
disease or injury in service, and (3) whether there is 
evidence of a relationship between the first two.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. 
Principi, 381 F. 3d 1163,1167 (Fed. Cir. 2004).  Here, the 
Board found that there was no current disability of the left 
ankle; the RO found that there was a current disability, as 
it concluded "her present ankle condition" did not result 
from an in-service injury or chronic condition incurred 
during service. 

This is a situation quite distinct from Bernard where the 
RO's negative finding with respect to new and material 
evidence meant that it did not even address the merits of the 
claim.  Here, the RO simply reached a different conclusion 
than the Board.  In the Board's view, the holding in Bernard 
is clearly distinguished from the facts in this case. 

While the Board does not believe that it has in any way 
violated the Court's holding in Bernard, it must and will 
comply with the Court's Order in this case, and the 
provisions of the Joint Motion.  Cf. Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and therefore, Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim].

The Board finds that its conclusion that there is no current 
disability of the left ankle does not result in any prejudice 
to the appellant despite the RO's contrary conclusion.  The 
appellant was notified specifically in the August 2003 letter 
that, for service connection to be granted, there must be 
evidence of a current disability.  That letter (at page 5) 
clearly set out all three elements required for service 
connection.  Further, the letter informed her of the evidence 
already of record, and of the respective responsibilities of 
her and VA for obtaining any outstanding evidence.  The 
appellant was afforded the opportunity to identify and submit 
evidence on the question of a current disability and all 
other questions related to her claim.  She was afforded a VA 
examination and also afforded the opportunity to present 
personal testimony.  

In addition to the above, the Board notes that the July 1999 
rating decision, the July 1999 statement of the case, and the 
April 2000 supplemental statement of the case, in their 
statements of the law, each included the requirement that 
there must be evidence of a current disability.  While those 
statements were phrased in the context of a well-groundedness 
determination, a concept since superseded by the VCAA, 
subsequent supplemental statements of the case and an August 
2001 Board decision have included statements of the law as 
modified by the VCAA, which have included the requirement 
that a current disability must be established.

Moreover, in this decision, the Board has also determined 
that the medical-nexus requirement for service connection has 
not been met.  Therefore, even if the Board were to concede 
that the appellant has a current disability of the left 
ankle, it would not effect the outcome of the case.

The Joint Motion also stipulates that the Board should 
address why the appellant was not prejudiced by its separate 
treatment of the right and left ankle claims when the RO 
adjudicated a bilateral claim.  The Board finds that there 
has been no prejudice in such treatment as the applicable law 
and evidence necessary to substantiate a bilateral claim is 
the same as the law and evidence necessary to substantiate a 
claim for either ankle.  The Board's separate treatment of 
the claims in no way altered its consideration of the 
evidence, and in no way altered the kinds of evidence 
necessary to substantiate the claim.

Accordingly, the Board finds that the appellant has been 
given ample notice of the need to submit evidence or argument 
on the questions at issue, and an opportunity to submit such 
evidence and argument and to address those questions at a 
hearing.  The Bernard requirements, to the extent that they 
apply, have been satisfied, and there has been no prejudice 
to the appellant in the Board's adjudication of this matter 
on the basis set out above.


 
ORDER

Service connection for a left ankle disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


